Citation Nr: 0931677	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-01 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to December 27, 1991 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that granted service connection for PTSD and assigned 
a 30 percent rating, effective from December 27, 1991.  The 
Veteran disagreed with the effective date for the grant of 
service connection and the initial rating assigned.  

Historically, the Veteran filed a claim for service 
connection for a nervous disorder in September 1982.  That 
claim was denied by rating decision in April 1983.  The 
Veteran did not appeal that determination.  

On December 27, 1991, the RO received the Veteran's claim of 
service connection for PTSD.  A May 1992 rating decision 
denied the Veteran's claim and the Veteran appealed that 
determination.  A hearing was held before a Member of the 
Board in June 1993 and the case was subsequently remanded in 
August 1993.  Another Board hearing was held in December 
1997, and the Veteran's claim was denied by Board decision 
dated March 1998.  The Veteran appealed that determination to 
the Court of Appeals for Veterans Claims (CAVC).  The CAVC in 
turn, issued a June 2000 Order vacating the Board's March 
1998 decision and remanded the matter back to the Board.  In 
a July 2001 decision, the Board granted service connection 
for PTSD.  

The issue presently before the Board comes on appeal from a 
January 2002 rating decision which effectuated the July 2001 
Board decision and assigned a schedular evaluation of 30 
percent effective from December 27, 1991.  The Veteran 
disagreed with both the effective date of the grant of 
service connection, and the assignment of a 30 percent 
rating.  In an October 2003 rating decision, the RO increased 
the initial rating to 50 percent disabling for PTSD effective 
from December 27, 1991, to February 11, 2002, and to 100 
percent disabling thereafter.  The appeal continued.

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in December 2004.  A transcript of his 
testimony is associated with the claims file.

In an April 2005 decision, the Board granted entitlement to 
an effective date of December 27, 1991 for the assignment of 
a 100 percent schedular evaluation, finding that entitlement 
to an initial 100 percent rating was warranted, effective 
from the effective date of service connection.  This award 
represents a full grant of benefits on appeal with regard to 
the increased rating claim, and as such, the issue is no 
longer in appellate status or before the Board.  The April 
2005 decision also denied entitlement to an effective date 
prior to December 27, 1991 for the grant of service 
connection for PTSD, and that portion of the appeal 
continued, as the Veteran once again appealed to the CAVC.  

In September 2007, the appellant and the VA Secretary 
(parties) filed a Joint Motion to vacate and remand that 
portion of the April 2005 Board decision that denied 
entitlement to an earlier effective date for the grant of 
service connection for PTSD.  The CAVC granted the motion by 
Order dated October 2007 and the case was returned to the 
Board.  

In a new decision, dated in January 2008, the Board again 
denied entitlement to an effective date prior to December 27, 
1991 for the grant of service connection for PTSD, and that 
portion of the appeal continued, as the Veteran once again 
appealed to the CAVC.  

In another Joint Motion for Remand, issued in April 2009, the 
parties requested the CAVC to vacate the Board's January 2008 
decision.  The CAVC granted the motion by Order dated April 
2009 and the case was again returned to the Board.  

In June 2009, the Veteran submitted additional evidence 
directly to the Board in support of his appeal.  The 
additional evidence, submitted with a signed waiver of review 
by the RO, includes additional argument and various articles 
regarding symptoms associated with PTSD.  

In a statement received at the Board in June 2009, the 
Veteran raises the issue of whether there was clear and 
unmistakable error (CUE) in the April 1983 rating decision 
that denied service connection for a nervous disorder.  More 
specifically, the Veteran asserts that the RO, when making 
the April 1983 determination, did not consider all of his 
service treatment records.  The matter is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The RO denied the Veteran's September 1982 claim for 
service connection for an emotional and nervous disorder in 
an April 1983 rating decision.  The Veteran did not initiate 
an appeal upon notice of the denial and that decision is now 
final.

2.  No service department records that were subsequently 
added to the claims file after the April 1983 decision 
provide an evidentiary basis on which to grant service 
connection for a nervous disorder or PTSD in 1983, or 
otherwise change the outcome of the April 1983 rating 
decision.

3.  The RO received the Veteran's claim for service 
connection for PTSD (to include any other acquired 
psychiatric disorder) on December 27, 1991; and, this claim 
may be considered a claim to reopen a previously denied claim 
of service connection for a nervous disorder.

4.  The first diagnosis of PTSD of record was in 1992.

5.  By a July 2001 Board decision, the Veteran was granted 
service connection for PTSD based on a diagnosis of PTSD 
based on the Veteran's corroborated stressors.

6.  In a January 2002 rating decision, the RO implemented the 
July 2001 Board decision and assigned an effective date of 
December 27, 1991, the date on which the RO received the 
veteran's claim of service connection for PTSD.

7.  Service connection was specifically granted for PTSD, not 
for a nervous disorder, or some other psychiatric disorder, 
and entitlement to PTSD did not arise until there was a 
diagnosis of PTSD, which is not of record prior to December 
27, 1991.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
December 27, 1991 for the grant of service connection for 
PTSD, have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.400, 3.156, 20.1103 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant notice by letter dated in 
February 2004.  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  

This notice was provided after the initial claim of service 
connection was granted, specifically because the Veteran 
disagreed with the downstream issues of effective date and 
initial rating.  Although the notice was not provided prior 
to the initial grant of service connection, the initial claim 
was allowed, so there is no prejudice to the veteran with 
regard to the timing of the notice as it pertains to the 
claim for service connection.  Moreover, the notice that was 
provided to the Veteran specifically addressed the Veteran's 
downstream issues of effective date and initial rating.  In 
other words, the notification specifically advised the 
Veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection.  Here, 
the Veteran challenged the initial evaluation assigned 
following the grant of service connection as well as the 
effective date for the grant of service connection.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  That 
notwithstanding, the notice that was provided in this case 
was legally sufficient, and satisfies VA's duty to notify in 
this case.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations when appropriate, obtained medical opinions as 
to the etiology and severity of disabilities when 
appropriate, and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Effective Date of Service Connection

The Veteran seeks an earlier effective date for the grant of 
service connection for PTSD.  As noted above, service 
connection for a nervous disorder was denied by rating 
decision dated April 1983 and the Veteran did not appeal that 
determination.  The April 1983 decision became final.  The 
Veteran subsequently filed a claim of service connection for 
PTSD which was received at the RO on December 27, 1991.  

The Veteran now asserts (1) that his December 1991 claim of 
service connection for PTSD should have been considered a 
claim to reopen a previously denied claim of service 
connection for a nervous disorder, based on the submission of 
new and material evidence; and (2) that a service department 
record, that was not associated with the claims file until 
after the April 1983 decision became final, provides a basis 
on which to grant an earlier effective date (back to 
September 1982-date of claim for service connection for a 
nervous disorder) for the grant of service connection for 
PTSD, pursuant to 38 C.F.R. § 3.156 and 3.400.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If a claim for disability compensation is received 
within one year after separation from service, the effective 
date of entitlement is the day following separation or the 
date entitlement arose.  38 C.F.R. § 3.400(b)(2).

At any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, then VA will reconsider the claim.  Such records 
include service records that are related to a claimed in-
service event.  38 C.F.R. § 3.156(c)(1)(i).  An award made 
based all or in part on the records identified by 38 C.F.R. 
§ 3.156(c)(1) is effective on the date entitlement arose or 
the date VA received the previously denied claim, whichever 
is later, or such other date as may be authorized by the 
provisions of this part applicable to the previously decided 
claim.  38 C.F.R. § 3.156(c)(3).  

Stated differently, when a claim is reconsidered based on 
service department records, the effective date assigned shall 
"agree with evaluation (since it is considered these records 
were lost or mislaid) or date of receipt of claim on which 
prior evaluation was made, whichever is later, subject to 
rules on original claims filed within one year after 
separation from service."  38 C.F.R. § 3.400(q)(2).  That is, 
when service connection is granted in light of the service 
department reports which were considered to have been lost or 
mislaid, the award of benefits is made retroactive to the 
date of the original claim.  Spencer v. Brown, 4 Vet. App. 
283, 293 (1993).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.

Any communication or action indicating an intent to apply for 
VA benefits from a claimant or representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).

In this case, the RO assigned an effective date of December 
27, 1991 for the grant of service connection for PTSD because 
that was the date on which the RO received the claim of 
service connection for PTSD.  There is no prior communication 
from the veteran or his representative indicating his intent 
to seek service-connected disability benefits for PTSD, and 
the record does not show a diagnosis of PTSD until 1992.  38 
C.F.R. §§ 3.1(p), 3.155(a).  Therefore, the date of claim is 
the proper effective date unless the record reveals some 
basis for an earlier award.  38 C.F.R. § 3.400(b)(2).

The Veteran argues that he is entitled to an effective date 
from September 1982, when he submitted his original claim for 
service connection for an emotional and nervous disorder.  He 
asserts that evidence from that time shows that he had PTSD 
since his time in service.  Additionally, the veteran argues 
that his symptoms associated with the service-connected PTSD 
are the same symptoms that were evaluated during service, and 
since service.  Finally, the Veteran maintains that the 
December 1991 claim should have been considered a claim to 
reopen.  

In an April 1983 rating decision, the RO denied service 
connection for acute psychotic reaction and depression.  The 
RO notified the Veteran of the denial by letter sent to the 
veteran's address of record.  There was no indication that 
the letter was returned as undeliverable or that the letter 
was not delivered or otherwise not received by the Veteran.  
The Veteran did not initiate an appeal of the decision.  
Therefore, the April 1983 rating decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200, 20.302.

It is undisputed that the Veteran did not appeal the April 
1983 rating decision that denied service connection for acute 
psychotic/conversion reaction and a personality disorder, and 
that this decision became final.  Thus, the first question 
that must be addressed is whether the Veteran's December 27, 
1991, claim of service connection for PTSD is a new claim, or 
whether it is a claim to reopen a previously denied claim of 
service connection for a nervous disorder.  This 
determination is critical to the instant case because if the 
latter is found, then the Board must consider 38 C.F.R. 
§§  3.156(c)(1) and 3.400(q), which provide that at any time 
after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, then VA 
will reconsider the claim; and, if appropriate, may assign an 
effective date for service connection based on the date of 
the previously filed claim.  Such records include service 
records that are related to a claimed in-service event.  
38 C.F.R. § 3.156(c)(1)(i).  An award made based all or in 
part on the records identified by 38 C.F.R. § 3.156(c)(1) is 
effective on the date entitlement arose or the date VA 
received the previously denied claim, whichever is later, or 
such other date as may be authorized by the provisions of 
this part applicable to the previously decided claim.  
38 C.F.R. § 3.156(c)(3).  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the CAVC 
essentially determined that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  The parties to the Joint Motion concluded that, 
according to Clemons, the Board must consider the Veteran's 
December 1991 claim of service connection for PTSD to 
encompass a claim of service connection for any acquired 
psychiatric disorder, to include PTSD.  

Regardless of whether the 1991 claim is a new claim or a 
claim to reopen, there is no basis on which to assign an 
effective date prior to December 1991 for a claim of service 
connection for PTSD.  

Service connection for PTSD was ultimately granted, based in 
part on a diagnosis of PTSD (not of record until 1992) and 
based in part on a service personnel record which was not of 
record at the time of the 1982 rating decision.  In light of 
the foregoing, the Board must now determine whether 
entitlement to an earlier effective date is warranted based 
on a finding that the December 1991 claim of service 
connection for PTSD is considered a claim to reopen the 
previously denied claim of service connection for a nervous 
disorder.  

At a January 1993 personal hearing before a hearing officer 
at the RO, the Veteran submitted an undated service personnel 
record which indicates that the Veteran "accompanied the 
Security Platoon on many of the Sweep and Ambush type patrols 
that were conducted in the Area of Responsibility of Advisory 
Team 95."  The Veteran initially intended this evidence, 
which was not associated with the claims file at the time the 
April 1983 rating decision was issued, to corroborate his 
stressors in support of his claim for PTSD. 

Currently, however, the Veteran maintains that had this 
evidence been associated with the claims file at the time the 
1982 claim was pending, it would have served to support the 
claim, because the original claim for a nervous disorder 
should have instinctively encompassed all possible acquired 
psychiatric disorders, including PTSD.  In so arguing, the 
Veteran relies on the recent decision on Clemons v. Shinseki, 
23 Vet. App. 1 (2009) for the proposition that it is the 
responsibility of VA to consider alternate current conditions 
within the scope of the claim.  The Veteran argues that his 
symptoms have always remained the same, but that he did not 
know that his disability was labeled PTSD, until many years 
after discharge from service.  

Regardless of whether the Veteran's symptoms in service and 
shortly thereafter were actually PTSD symptoms, the fact 
remains that PTSD was not diagnosed until 1992.  Nor do 
service treatment records indicate that the Veteran developed 
any acquired psychiatric disorder during service.  Although 
the service treatment records paint a picture of a young man 
who was immature and inexperienced, and who experienced an 
episode of conversion reaction in February 1965, there was no 
indication that he had, or acquired, a psychiatric disorder 
in service.  He was simply labeled with an apparent unstable 
personality, and his ability to function in the stressful 
situations of Vietnam was questioned, given his level of 
maturity.  

It was not until 1977, nearly a decade after discharge from 
service, that the Veteran was admitted to a psychiatric unit 
in a highly agitated state with suicidal ideation.  The 
diagnosis was agitated depression.  Less than a year later, 
in January 1978, the Veteran was admitted again, this time 
with an acute psychotic reaction.  As was noted in the April 
1983 rating decision that denied service connection for a 
nervous condition: (1) the conversion reaction in service was 
acute and transitory; (2) a personality disorder is not a 
disability; and (3), there was no psychosis noted within a 
year following discharge from service.  The Veteran did not 
appeal that determination and it became final.  

In essence, the Veteran argues that because VA received 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim in 1983, that VA's reconsideration of the 
claim should ultimately lead to an earlier effective date for 
the award of service connection for PTSD.  

Although the Veteran argues that the undated service 
department record serves to establish a basis on which to 
assign an earlier effective date, by essentially vitiating 
the finality of the April 1983 decision, the fact remains 
that the aforementioned service department record goes only 
to the corroboration of a stressor and does not serve to 
establish a basis on which to grant service connection for 
any psychiatric disorder in 1983, PTSD or otherwise.  Thus, 
even if the document had been reviewed in conjunction with 
the prior claim, it would have no bearing on the outcome of 
that claim because corroboration of a stressor was not at 
issue and that particular service record did not contain, or 
even suggest, that the Veteran was suffering from any mental 
disorder of any kind.  Accordingly, it does not, and can not 
serve to correct any claimed prior evidentiary defect.  It 
simply does not have any bearing on why the prior claim was 
denied.  Even if the claim of service connection in 1982 
encompassed a claim of service connection for PTSD, the 
service department record merely corroborated service in 
combat, it did not establish or corroborate a diagnosis of 
in-service psychiatric disability, PTSD or otherwise.  

The Veteran essentially argues that the RO should assign an 
earlier effective date for the grant of service connection 
for PTSD, notwithstanding the absence of a diagnosis of PTSD, 
because the medical evidence of record demonstrates the 
presence of some psychiatric disorder that was initially 
diagnosed as something other than PTSD, but which was 
ultimately correctly diagnosed as PTSD.  Regardless of the 
fact that the Veteran has been suffering from what he 
sincerely believes are the same symptoms since service, the 
fact remains that the 1983 claim was denied because there was 
no in-service acquired psychiatric disability shown.  Even if 
the Veteran's initial claim was considered a claim for PTSD, 
and the personnel record was considered corroboration of a 
stressor at the time of the initial claim in 1982, there was 
no PTSD diagnosis until 1992.  Thus, regardless of whether 
his claimed symptoms have remained consistent since service, 
the service department record does not serve to establish an 
earlier effective date for the grant of service connection 
for PTSD, because there was no diagnosis of PTSD until 1992.  
Regardless of whether or not the original claim of service 
connection in 1982 considered every possible psychiatric 
condition possible, service connection was granted for PTSD, 
not a nervous disorder, not schizophrenia, not depression, 
and not anxiety.  Service connection is established for PTSD, 
regardless of what was claimed in 1982 or what was claimed in 
1991.  

In light of the foregoing, an effective date for service 
connection based on the date of the previously filed claim is 
not assignable because the grant of service connection was 
for PTSD, a diagnosis of which was not of record until 1992.  
An award made based all or in part on the records identified 
by 38 C.F.R. § 3.156(c)(1) is effective on the date 
entitlement arose or the date VA received the previously 
denied claim, whichever is later.  In this case, the date 
entitlement arose (1992) is later than the date on which VA 
received the previously denied claim; thus, there is no basis 
on which to assign an effective date prior to December 27, 
1991.

Under 38 U.S.C.A. § 1110, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent 
proof of a current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Simply stated, 
entitlement to service connection for PTSD did not arise 
prior to a diagnosis of such, which in this case was not 
until 1992.  

In the April 2009 Joint Motion, the parties suggested that a 
"retrospective medical examination might be necessary to 
determine whether the Veteran's record indicates a diagnosis 
of PTSD at the time of the September 1982 claim."  In 
support of this theory the Joint Motion relies on the holding 
in Chotta v. Peake, 22, Vet. App. 80 (2008), noting that it 
is appropriate in proper circumstances to seek a medical 
opinion that is retrospective.  In Chotta, however, the Court 
addressed the scope of the duty to assist in the context of 
assigning a disability rating where a previous decision is 
revised based on a finding of clear and unmistakable error 
(CUE).  This case is distinguished from Chotta because there 
is no retroactive disability rating being assigned, as the 
claim for an earlier effective date is denied.  In other 
words, the issue here is not the determination of a 
retroactive disability rating (i.e. the severity of the 
disability during a retroactive period for which service 
connection has been established); but, rather, whether the 
disability for which service connection was ultimately 
granted actually existed years earlier, but was misdiagnosed.  
As these issues are entirely different, there is no duty to 
obtain a retrospective opinion in this case, based on Chotta.  
Moreover, even if a competent medical professional opined 
that the Veteran's in-service symptoms were as likely as not 
PTSD symptoms, the effective date of the award of service 
connection may not be established prior to the date 
entitlement arose, and in this case, entitlement does not 
arise until 1992.  A current opinion regarding the possible 
onset of a disability based on speculation may not serve to 
establish a date prior to 1992 as the date entitlement arose 
because an opinion in 2009 does not establish a current 
diagnosis of a disability sometime prior to 1992 for purposes 
of establishing an earlier effective date for an award of 
service connection.  See 38 C.F.R. § 3.400.

Regardless of whether the Veteran's December 27, 1991 claim 
of service connection for PTSD is considered a claim to 
reopen a previously denied claim for a nervous disorder, or 
whether it is considered an entirely new claim, the Veteran 
argues that the Board failed to consider the holding in 
McGrath v. Grover, 14 Vet. App. 28 (2000) and did not make 
the necessary findings of fact with respect to when the 
veteran's PTSD was first manifested.  The facts of that case, 
however, are clearly distinguishable from the case before us.  
First, in McGrath, the Board had found that the appellant had 
a pending and unadjudicated claim for a nervous condition 
which he had filed in 1972.  Here, the Veteran has an 
adjudicated denial for a nervous disorder issued in 1983; 
which denial was not appealed and is now final.  There is no 
pending and unadjudicated claim in the case before us.

Second, in McGrath, the appellant had a medical opinion, 
dated in 1994, that he had been suffering from PTSD since 
1972.  Here, other than the Veteran's assertions to a VA 
physician, there is no evidence of any diagnosis of or 
treatment for PTSD prior to 1992, and there is no medical 
opinion that the veteran had been suffering from PTSD prior 
to that time.  There is no competent medical evidence that 
the Veteran was suffering from PTSD 1983 or, for that matter, 
at any time prior to 1992.

In the absence of any legal basis to grant service connection 
for PTSD at a date earlier than the date of submission of the 
claim, assignment of an effective date for service connection 
for PTSD earlier than December 27, 1991, is not warranted.


ORDER

An effective date prior to December 27, 1991 for the grant of 
service connection for PTSD is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


